Electronically Filed
                                                     Supreme Court
                                                     SCOT-18-0000020
                         SCOT-18-0000020
                                                     22-JAN-2018
                                                     02:40 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  AZAEL DYTHIAN PERALES, Plaintiff,

                                 vs.

     CALIFORNIA STATE TREASURER’S OFFICE ET AL., Defendants.


                         ORIGINAL PROCEEDING

                      ORDER DISMISSING COMPLAINT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of plaintiff Azael Dythian Perales’s
complaint, filed on January 12, 2018, the documents attached
thereto and submitted in support thereof, and the record, it
appears that, to the extent plaintiff is seeking relief from this
court, this court is unable to provide plaintiff any relief.       See
HRS § 602-5 (2016).    Accordingly,
          IT IS HEREBY ORDERED that the complaint is dismissed.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the complaint without payment of
the filing fee.
          DATED: Honolulu, Hawai#i, January 22, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson